 Please accept my warm
congratulations, Sir, on your election as President of the
General Assembly at its forty-eighth session. I wish you
luck and success in your high office. At the same time, I
extend a cordial welcome to the new Members of our
Organization.
Addressing the Assembly 20 years ago, Willy Brandt
said that the Federal Republic of Germany’s purpose in
joining the United Nations was to help serve the cause of
world peace. That has always been, and will remain, the
fundamental aim of German foreign policy. At that time, in
a bipolar world, Germany was divided. In that year, 1973,
the October war broke out in the Middle East. In South
Africa the inhuman apartheid regime was dominant. Today
my country is united in peace and harmony with our
neighbours. Today we can congratulate Israel, the Palestine
Liberation Organization (PLO) and neighbouring Arab
countries on a historic breakthrough. Today the policy of
apartheid has been overcome. Without the resolve to seek
peace, these developments would not have been possible.
World peace, which appears to have come closer as
bipolarity has receded, must not remain an unfulfilled vision.
The international community’s desire for peace led to the
founding of the United Nations after the Second World War.
It remains our moral and political obligation to fulfil that
legacy. There can be no more important task. In the quest
for peace we are faced with a new challenge and a new
danger, but we also have a historic opportunity.
We are faced with the great challenge of overcoming
hunger and poverty around the world, of preserving the
natural sources of life, and of creating the foundations for a
long-term global population policy. When people have to
leave their native lands, when human rights are violated,
there can be no peace. Peace is not merely the silence of
guns. Hence, economic and social challenges must be very
high on the global agenda. The world is deeply unjust. The
distribution of mankind’s opportunities is woefully unequal.
This we should not tolerate.
The danger confronting us is that peace in many parts
of the world is threatened by new conflicts, especially those
of an ethnic nature. The continuing proliferation of modern
weapons and weapon technology increases the destructive
potential of these conflicts.
Our opportunity, after the end of the East-West
confrontation, is to develop the United Nations into what its
founding fathers intended it to be: the principal guardian of
peace. In performing that role the United Nations must have
the support of the numerous other international organizations
that are functioning successfully today.
I truly believe that we can master the economic,
ecological and social challenges and overcome the danger of
a relapse into a confrontation of States, peoples, cultures and
religions only if we resolutely seize the historic opportunity
to strengthen the global multilateral system and the United
Nations.
Today no country alone can cope with global
challenges. Hence we must counteract nationalism with
multilateralism. German foreign policy is aimed at
strengthening the multilateral world order. It is committed
to the goal of European integration. Its purpose is to
harmonize and create a fair balance of interests. German
foreign policy is therefore a policy within, in support of, and
together with the United Nations.
I agree with the Secretary-General: Peace can only be
preserved if we strike at the roots of conflict. His proposed
agenda for development must go hand-in-hand with "An
Agenda for Peace". Misery, starvation and poverty are still
the overriding problem in many countries.
At the eighth session of the United Nations Conference
on Trade and Development and at the Rio Conference, the
developing and industrial countries agreed on a
comprehensive partnership for promoting development and
protecting the environment. For that partnership to be
successful both sides, North and South, must contribute their
share. By carrying out economic and political reforms,
making more efficient use of their funds and cutting military
expenditure, and ensuring greater democratic control and
respect for the rule of law, many developing countries have
embarked on the right course. The World Summit for Social
Development, scheduled to take place in Copenhagen in
14 General Assembly - Forty-eighth session
1995, must be a forum for dialogue on the social issues
re-emerging all over the world.
The industrial countries have undertaken to support the
efforts of the developing countries by improving the general
conditions for world trade in a spirit of solidarity. Such
assistance can never be more than help towards self-help.
What is required is more entrepreneurial cooperation with
developing countries, more direct investment, improved
cooperation in the field of technology, the opening of
markets and the elimination of trade barriers. The Uruguay
Round of the General Agreement on Tariffs and Trade
(GATT) must at long last establish reliable rules for free
trade and be brought to a conclusion by December 15.
Germany, one of the leading trading nations, is committed
to these goals. If new trading blocs were to form, with the
attendant conflicting interests, new political confrontations
would soon follow. Protectionism would be the worst
outcome.
The global economy is in the throes of a fundamental
structural change. International competition is becoming
more intense. Many highly industrialized societies are
confronted with fresh challenges. Unemployment and
sluggish growth are unexpectedly severe burdens on their
productive capacity, both domestically and externally. On
the other hand, the trend towards a single world economy
opens up the first opportunity for billions of people to offer
their products in all markets.
All of us, industrial and developing countries alike,
must make peace with nature. The United Nations is called
upon to protect the natural foundations of life. I propose
that the United Nations develop an early-warning system for
environmental disasters. The momentum of the United
Nations Conference on Environment and Development must
be maintained. My country is ready for comprehensive
cooperation. Germany can make a special contribution,
particularly as regards the transfer of environment-friendly
technologies.
The population explosion is a threat to the planet’s
equilibrium. Whereas in the eighteenth century the world
population increased by a quarter of a billion in 75 years, it
is now increasing by this number every three years. Most
of this increase is taking place in countries whose economic
and ecological resources are already strained to the limit.
Family planning must be enhanced, the poverty gap reduced,
and education and knowledge disseminated among women
and men alike. A successful International Conference on
Population and Development, to be held in Cairo next year,
is therefore mandatory.
Respect for human rights is a universal obligation. It
is a focal point of German foreign policy. Human rights and
the protection of minorities belong together. Racism,
cultural arrogance and the delusion of wanting to create
"ethnically clean" areas constitute a threat to peace.
Yugoslavia is a terrible example of this. Where civic,
economic, cultural and religious rights of minorities are
concerned, the majority may not rule by fiat.
The Declaration and Programme of Action of the
Vienna World Conference on Human Rights represent the
consensus opinion of the community of nations. They
reaffirm the universal validity of the human rights. Now it
is important to seek rapid implementation. I wish to
mention five specific points:
Firstly, my country has long advocated the appointment
of a high commissioner for human rights. He should be
authorized to take steps on his own initiative to protect
human rights and to give active support to those countries
seeking to improve the human rights situation.
Secondly, we need an international criminal court. The
International Law Commission has submitted a full draft
statute for such a court. The pressure on those who trample
human rights under foot must be increased now. Those who
torture on this Earth must live in fear of punishment.
Thirdly, in order to prosecute speedily those who are
responsible for the ghastly violations of human rights in the
former Yugoslavia, the Security Council has set up an ad
hoc Tribunal. The elected judges must now begin their work
right away. A chief prosecutor should be appointed without
delay.
Fourthly, the non-governmental organizations have
become part of the world’s conscience and therefore have an
increasingly important role to play in the defence of human
rights.
Finally, the instruments for ensuring respect for human
rights must be given a higher priority in the United Nations
budget.
The crisis in the former Yugoslavia, and especially the
war in Bosnia and Herzegovina, is one of the most
depressing episodes of our time. A Member of the United
Nations has fallen victim to a war of conquest accompanied
by genocide and mass expulsions. For the first time since
the Second World War, frontiers in Europe are being
redrawn by force of arms. The principles of the United
Nations have been treated with contempt. The credibility of
Forty-eighth session - 29 September l993 15
our institutions - indeed the credibility of the United Nations
itself - is being put to the test.
If the fighting continues, the winter will prove to be an
awful disaster for the suffering people. It must therefore be
stopped as quickly as possible and steps taken to ensure that
humanitarian aid is provided. We therefore support the
Geneva efforts to settle the conflict, in spite of doubts about
the current plan, and we express special thanks to the
Co-Chairmen, Lord Owen and Thorvald Stoltenberg, for the
difficult job they are doing.
A settlement now seems within reach, but it must be
accepted by all parties to the conflict. No party must impose
its will on another. The Bosnian Muslims must be given
viable territory. We need an assurance that the community
of nations will be resolutely and actively involved in the
implementation of a settlement.
We cannot tolerate a situation in which the Muslims,
who have lived in Europe for centuries, would have fewer
rights than their Christian neighbours. Through preventive
measures we must ensure that the tragedy of this war does
not spill over into neighbouring regions. What is now
required is proposals for controlled disarmament in the
region. This is a task for the Conference on Security and
Cooperation in Europe (CSCE).
After decades of war and bitter antagonism, the Middle
East is experiencing a historic breakthrough towards peace.
We all want the peace process to become irreversible.
Germany and its partners in the European Community have
undertaken to provide political, economic and particularly
financial support. They have earmarked about a billion
deutschemarks for this purpose.
I should like to express my respect for both sides for
their political courage and their will for peace. I call upon
those who still hesitate to help sustain the peace process. I
appeal to all to renounce the use of force.
The continuing proliferation of arms in many parts of
the world is still highly disturbing. President Clinton’s
proposals have our support. Encouraging progress has been
achieved in the form of the Convention placing a global ban
on chemical weapons and of the agreement reached on a
mandate for negotiations in the Geneva Conference on
Disarmament with a view to a comprehensive test-ban treaty.
The test moratorium must be extended. There must be no
further testing.
The nuclear and non-nuclear Powers alike are urged to
consolidate the non-proliferation regime. When the matter
comes up for decision in 1995, the Non-Proliferation Treaty
must be extended indefinitely. As the representative of a
country which many years ago unilaterally and bindingly
renounced the possession of nuclear weapons and other
means of mass destruction, I appeal to all Members: accede
to the Non-Proliferation Treaty.
The laying of mines in large regions in many countries
has become a scourge for the population. It prevents the
return of refugees and the resumption of farming.
Thousands have been killed or horribly mutilated. It must
be stopped. The European Community has, with our
support, seized the initiative. We need a fund to finance
mine detection and disposal operations.
My country’s European anchorage is indispensable on
both political and economic grounds. My Belgian colleague,
Willy Claes, has already explained the position of the 12
members of the European Community.
Stability in Europe cannot remain a privilege of the
Western nations. The peoples of the reformist countries
fought for their freedom and we encouraged them to do so.
We shall not abandon them now. We must gradually open
the road to the Euro-Atlantic institutions for the countries of
Central and Eastern Europe. Those institutions include the
European Community and the Council of Europe as well as
the Western European Union and the North Atlantic Treaty
Organization (NATO). I am expecting a clear message from
the NATO summit - which is to take place at the beginning
of 1994 - like the one that came from the European
Community summit meeting in Copenhagen. In this process,
no new ruptures must emerge. A lasting peaceful order in
Europe is not feasible without including Russia.
Over the last four years Germany has made a greater
financial effort than any other nation to help the reformist
countries on their road to democracy, the rule of law and a
free market economy. This assistance, too, is a major
contribution to conflict-prevention and the safeguarding of
peace. In the present critical phase, Russia’s friends and
partners - who include the Germans in particular - must
continue to provide political and economic support for
President Yeltsin’s reforms.
I am concerned about developments in Georgia. We
must achieve a cease-fire and work out a viable political
solution. This is a task for the United Nations in particular.
16 General Assembly - Forty-eighth session
The desire for peace makes it imperative for all
countries to seek closer regional cooperation.We support
intra-Africa efforts to resolve conflicts and welcome the
stronger commitment on the part of the Organization of
African Unity.
We are gratified by the democratic changes to be
observed in Latin America in recent years. Nearly
everywhere democracy and free-market principles have
asserted themselves and sources of conflict have, thank God,
been eliminated.
The Association of South-East Asian Nations has
become an important instrument for cooperation in the
Asia-Pacific region. European-Asian cooperation must be
intensified.
"An Agenda for Peace" has become the lodestone for
the world Organization’s further development. I wish to
take this opportunity, Mr. Secretary-General, to express my
thanks for your commitment. The Security Council and the
General Assembly have constructively taken up the Agenda’s
proposals. However, conflict prevention must begin at an
early stage. Preventing fires is better than having to put
them out. We must focus our energy on the possibilities of
preventive diplomacy, confidence-building measures,
fact-finding and the early detection of conflicts.
The CSCE must back the United Nations within its
sphere of jurisdiction. The relations between the two
organizations have been intensified. The CSCE should be
given wider scope for conflict prevention and crisis
management.
In wars and crises, the Blue Helmets have helped to
protect the civilian population, to prevent the spread of
warfare and to initiate the transition to democracy. Some
80,000 troops from more than 70 countries are engaged in
17 peace-keeping missions around the world. They and the
United Nations Secretariat’s Department of Peace-keeping
Operations deserve our thanks.
One of the most successful operations was the one in
Namibia. In Cambodia the United Nations has sponsored
free elections and restored hopes of lasting peace after
decades of terror and oppression. Of course - and it is
important to stress this - not all the hopes placed in the
United Nations can be fulfilled, and it would be wrong to
deny that difficulties have been encountered. But what
would happen without the United Nations and the Blue
Helmets? To the critics I therefore say that we need not less
but more commitment to the United Nations.
In Somalia starvation has been overcome. The
reconciliation process has been overshadowed by incidents
in which troops and civilians have been killed. These are
tragedies, but without the United Nations Operation in
Somalia, hundreds of thousands would have had to die.
Germany has been providing humanitarian aid within the
scope of this major peace-keeping operation, our largest
commitment of personnel so far within the framework of the
United Nations.
Our involvement in such operations has the backing of
the German people. There is a consensus in our country in
favour of widening our scope for contributing to peace. We
are engaged in a passionate debate over proposed
constitutional amendments which would enable Germany to
participate in all United Nations operations without
restriction.
A policy for peace also means strengthening the rule of
law as opposed to the rule of the strong. If the United
Nations is prevented from carrying out its mandate, it will
have to be in a position to authorize the Security Council to
resort to force, as provided for in Chapter VII of the Charter.
However, the use of military means should be
considered only if we have a clear political blueprint for
resolving the conflict. Force must always be the last resort.
Consequently, our contribution to the United Nations will
continue to be of a mainly political and economic nature.
Greater emphasis will have to be placed on United Nations
peace-keeping measures in view of the growing
responsibilities and demands.
First, the United Nations Secretariat’s Department of
Peace-keeping Operations must be improved logistically and
organizationally and in terms of staff. The German
Government is willing to make further experts available to
the Secretariat.
Secondly, effective crisis management presupposes the
ability to react swiftly. The Secretary-General’s initiative for
the establishment of stand-by forces has my support.
Stand-by forces should not be confined to military units but
should include civilian personnel and experts ranging from
police to election observers. But participation must always
be voluntary and be subject to the fulfilment of national
conditions.
Thirdly, enhancing the efficiency of the United Nations
presupposes a link-up of military forces. The North Atlantic
Treaty Organization (NATO) has declared its willingness to
Forty-eighth session - 29 September l993 17
make its capacities available. The same holds true for the
Western European Union (WEU).
Fourthly, in many countries military training is geared
solely to the traditional duties of the army. The specific
tasks of peace-keeping require a completely different kind of
training. The national preparation of "Blue-Helmet" forces
needs to be coordinated to a greater degree by the United
Nations. For this, common training guidelines are needed.
The United Nations should also create its own training
capacity; that is my view. Common training and exercises
are, at the same time, important steps in confidence-building.
Fifthly, peace-keeping operations require sound
financing. The responsibility for peace also includes the
prompt and complete payment of contributions by all
Members.
Humanitarian concerns have been of pivotal importance
for Germany’s involvement in United Nations activities from
the very start. In the Middle East, in Africa, in South-East
Asia, in the Gulf region, in Somalia and in former
Yugoslavia we are providing humanitarian assistance. We
have assumed responsibility for transport, medical care, the
monitoring of disarmament measures and the repatriation of
refugees. Together with our partners in the European
Community we have called for the creation of a post of
coordinator for humanitarian assistance.
Part of our humanitarian commitment is the readiness
to assist refugees from the civil war, whose situation is very
distressing. We have admitted more than 350,000 refugees
from former Yugoslavia. I urge the General Assembly to
use every opportunity to strengthen the Office of the United
Nations High Commissioner for Refugees (UNHCR). Mrs.
Ogata deserves high praise for the job she is doing. More
international solidarity and burden-sharing is called for. We
must not abandon those countries which, as neighbouring or
target countries for the refugees, are particularly affected.
The aim must be to offer shelter to refugees from civil wars
or other disasters near their home countries in order to
facilitate their early return to those countries. For this we
need binding rules. I therefore propose the drafting of an
international convention to regulate large-scale refugee
movements.
Another focal point of our involvement in United
Nations activities has been what the Secretary-General refers
to in his "Agenda for Peace" as post-conflict peace-building.
Lasting peace depends on the establishment of democratic
and market-economy structures based on the rule of law.
Investment in the democratization process is an investment
in peace. My country, Germany, sees this as a priority of its
commitment to development. That is why Germany
participates in missions to observe elections, provides
economic experts, and assists in the creation of democratic
administrative, judicial and police institutions.
I should like to stress that a culture of peace is another
prerequisite for lasting peace. Not only governments but
also individual citizens must develop the will for peace if we
want to overcome racial hatred and religious conflict. A
culture of peace encompasses a dialogue between ethnic
groups as well as between religions and cultures. The
Europeans live next door to and in close contact with Islam.
We need bridges of mutual understanding, not new enemy
images. We need to promote education for peace. The
United Nations Educational, Scientific and Cultural
Organization (UNESCO), with its mandate to foster relations
between nations, therefore deserves comprehensive support.
Germany advocates the strengthening of all United
Nations bodies. We do not want a never-ending discussion
on reform, but greater efficiency. We welcome the
Secretary-General’s efforts to reorganize the Secretariat.
The efforts to revitalize the General Assembly and the
Economic and Social Council also meet with our full
support. We would be happy if the United Nations were
better represented in Germany and have therefore made an
offer for the relocation of institutions of technical
cooperation to Bonn.
The most important decisions on security and peace are
today made in the Security Council. This is what the
Charter envisaged right from the start. Anyone who wants
peace must strengthen the Security Council.
In its response to the Secretary-General’s request, the
Federal Government has stated that efficiency and credibility
are of equal importance for the future composition of the
Security Council.
Germany is prepared to assume responsibility as a
permanent member of the Security Council also. I stated
this at the last session of the General Assembly. However,
we will be able to maintain and strengthen the credibility of
the Council only if, in deliberating on reforming it, we also
take into consideration the growing importance of the third
world.
Finally, let me state that Germany wants to be and will
be a driving force in efforts to strengthen the United
Nations. We need to achieve a basic consensus for the
important tasks ahead of us. In my view this consensus lies
18 General Assembly - Forty-eighth session
in the rule of law. The law protects the weak and
legitimizes force where it is unavoidable. The law is an
expression of partnership and is opposed to tyranny and
hegemony. It is the acceptance of law that creates justice.
Only where justice reigns can peace flourish.
